*544OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 19, 1957. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice sustained all of the allegations of professional misconduct against respondent including the following charges: (1) failing to co-operate with petitioner and the Brooklyn Bar Association in their respective investigations of seven complaints made concerning him; (2) while acting as attorney for his two partners in a business venture, he provided them with false information in order to further his personal interest to the detriment of his partners and commingled partnership funds in accounts not pertaining to the partnership; (3) grossly neglecting and prejudicing the interests of a client and concealing his neglect by misrepresenting facts to his client; (4) after being retained to handle an estate, he failed to probate the will, failed to move for an order fixing the New York estate tax and failed to file the Federal estate tax return; and (5) neglecting a client’s interest resulting in a default judgment being entered against his client in the amount of $6,294.30.
After reviewing all of the evidence, we are in full agreement with the findings of the Referee. Accordingly, petitioner’s motion to affirm the Referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Hopkins, Martuscello, Latham and Hargett, JJ., concur.